 259Hallmark & Son Coal Company; White Oak MiningCompany, Inc.; Single, Joint or Successor Em-ployer and United Mine Workers of America,Local Union 2438. Case 10-CA-23554July 30, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn June 29, 1989, Administrative Law JudgeHutton S Brandon issued the attached decisionThe Respondent, White Oak Mining Company,Inc (White Oak), filed exceptions and a supportingbrief The General Counsel and the Charging Partyfiled answering bnefsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,1 andconclusions only to the extent consistent with thisDecision and OrderThe judge found that the Respondent's refusal tohire former Hallmark & Son Coal Company (Hall-mark) employees violated Section 8(a)(3) of theAct The judge also found that the Respondentwas a successor to Hallmark and therefore its fail-ure to recognize and bargain with the Union as theexclusive collective-bargaining representative ofthe unit employees violated Section 8(a)(5) of theAct We disagree with the judge's reasoning andtherefore reverseHallmark operated a coal strip mining operationand a coal washing facility near Sipsey, AlabamaIn early 1987, Hallmark began winding down itsoperations and laying off its employees By late1987, only three employees, Carl Ford, JamesPrice, and Marvm Tuck, and one supervisor,Samuel Yates, remained They operated the coalwasher The employees, who had previously occu-pied other positions in the unit, obtained washerpositions by virtue of their unit seniority, ratherthan by their washer operation skillsIt is undisputed that the washer was an old facili-ty that needed frequent repair work The repairwork involved substantial amounts of vertical andoverhead welding, as well as high voltage electri-cal work When Yates and the three employees op-1 The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are Incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Or 1951)We have carefully examined the record and find no basis for reversingthe findingserated the washer for Hallmark, Fred Hallmark,the owner of Hallmark, and other management em-ployees often performed the repair work becausethey possessed the necessary welding and electricalskills Ford, Price, and Tuck did not perform anysignificant repairs because, as the judge found, theydid not possess these necessary skillsHallmark entered into a lease agreement with theRespondent on December 2, 1987, leasing thewasher facility to the Respondent effective Febru-ary 1, 1988 2 Hallmark laid off Yates and the threeemployees on January 31 It informed the Unionthat the collective-bargaining agreement was can-celed because Hallmark was no longer in businessFor approximately 30 days after signing the De-cember 2, 1987 lease agreement, the Respondentcontemplated how it would staff the washer, i e,how many employees it would hire and the neces-sary job qualifications Realizing that the washerneeded frequent repairs, the Respondent concludedthat it would require employees who would oper-ate the washer to have the skills of certified weld-ers or electriciansThe Respondent interviewed Yates in late Janu-ary, and on February 1 hired him to be foreman ofthe washer operation At or about the same time,the Respondent interviewed two individuals whohad submitted applications on January 27 and 28 3Both individuals satisfied the Respondent's multipleskills requirements During the week before the"start up," the Respondent decided to hire themOn February 12 the Respondent told Yates toinform the two applicants to begin work on Febru-ary 15 4 On February 11 Yates had informed Fordthat the Respondent would not hire former Hall-mark employees because of fear of union problemsThe Respondent's employees began operating thewasher on February 15 In addition to operatingthe washer, these employees used their weldingand electrical skills to repair the facility Sometimesthe employees could not perform the necessary re-pairs within normal operating hours On these oc-casions, the Respondent hired an independent con-tractor to assist with repairsRelying on the fact that the Respondent con-tracted out some of the welding work, the judgefound the Respondent's claim that it needed em-ployees who were certified welders and electricianswas exaggerated and pretextual The judge foundinstead that the Respondent's failure to hire theformer Hallmark employees was based on unionconsiderations We disagree2 All dates refer to 1988 unless otherwise noted3 Neither of these two employees was a former Hallmark employee4 A third employee, who had welding skills, was lured in March299 NLRB No 39 260DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn Wright Line,5 the Board set forth its test ofcausation for cases alleging violations of Section8(a)(3) of the Act First, the General Counsel mustmake a prima facie showing sufficient to supportthe inference that protected conduct was a moti-vating factor in an employer's decision Once thisis established, the burden shifts to the employer todemonstrate that the same action would have takenplace even in the absence of protected conductBased on his finding that Yates' February 11statement to Ford violated Section 8(a)(1) and re-flected both union animus and antiunion motiva-tion, the judge found, and we agree, that the Gen-eral Counsel established a prima facie case that theRespondent failed to hire Hallmark employees be-cause of their union affiliation The judge furtherfound that the Respondent failed to overcome theprima facie case Contrary to the judge, we do notregard as pretextual the Respondent's claim that itrelied on the possession of welding and electricalskills as a criterion for hiring employees to operatethe washer Instead, we find that the Respondentactually relied on that as a hiring standard and thatit demonstrated that it would not have hired theHallmark employees even in the absence of theirunion affiliationAs noted above, the washer frequently neededwelding and electrical repairs It is clear that, whenHallmark operated the facility, none of the allegeddiscnmmatees performed any significant repairwork on the washer because they did not possessthe necessary skills 6 When making its decision re-garding staffing the operation, the Respondent wasaware of the fact that the washer needed frequentrepairs Thus, the Respondent determined that itwould hire employees possessing the skills of certi-fied welders or electricians capable of performingsuch repair work to operate the washer The Re-spondent made this decision about the qualifica-tions before it received employment applicationsand began hinng The employees ultimately hiredby the Respondent possessed these qualificationsAfter the washer operation started up, the Re-spondent's employees used their welding and elec-trical skills to repair the washer As the judge ob-served, "[W]eldmg and electrical skills were obvi-ously helpful in the maintenance of the washer op-eration" Despite the judge's findings that theformer Hallmark employees did not meet the quali-fications established by the Respondent and thatthe employees the Respondent hired possessed and6 251 NLRB 1083 (1980), enfd 662 F 2d 899 (1st Cir 1981), certdenied 455 U S 989 (1982), approved in NLRB v Transportation Manage-ment Carp, 462 U S 393 (1983)6 The judge found that "neither Ford, Pnce, or Tuck possessed suchqualifications" There are no exceptions to this findingutilized welding and electrical skills, the judge con-cluded that the Respondent's hiring requirementswere pretextual because it contracted out some ofthe repair work 7 The record indicates that the Re-spondent sought outside welders, instead of relyingsolely on its skilled employees, only when its em-ployees could not perform the repairs withinnormal operating hours Thus, rather than lendingsupport to the judge's pretext finding, the evidenceof contracting out strengthens the Respondent's ar-gument that repairs were frequently needed andthat the skills requirement was a necessary compo-nent of the jobIn sum, we find that the Respondent decided tohire employees who possessed welding and electri-cal skills based on legitimate business reasons andthat former Hallmark employees did not possessthese skills We are also satisfied thatŠgiven thetiming of the decision to require welding and elec-trical skills, and the legitimate business reasons forthe skills requirement, which in practice proved es-sential to operating the washerŠthe Respondenthas established it would not have hired the formerHallmark employees even in the absence of theirunion affiliation Accordingly, we shall dismiss thecomplaint's allegation that the Respondent violatedSection 8(a)(3) and (1) of the ActWe have found that the Respondent did not dis-criminate against the former Hallmark employeesConsequently, there is no basis for the judge's find-ing that the Union's representative status wouldhave survived the Respondent's assumption of theHallmark washer and that the Respondent wastherefore a successor employer under the Act Wetherefore shall also dismiss the complaint's allega-tion that the Respondent violated Section 8(a)(5)and (1) of the ActAMENDED CONCLUSIONS OF LAWDelete Conclusions of Law 3, 4, 6, and 7, and re-number the remaining paragraphsORDERThe National Labor Relations Board orders thatthe Respondent, White Oak Mining Company, Inc ,Sipsey, Alabama, its officers, agents, successors,and assigns, shall1 Cease and desist from(a) Informing employees that they will not behired because of their representation by United7 To the extent the judge suggested that the Respondent could havehired the former Hallmark employees and contracted out more of therepair work, the judge impermissibly substituted his business judgmentfor that of the Respondent HALLMARK & SON COAL CO261Mine Workers of America, --Local Union 2438, orany other labor organization(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the nghts guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a)Post at its office and facilities near Sipsey,Alabama, copies of the attached notice marked"Appendix "8 Copies of the notice, on forms pro-vided by the Regional Director for Region 10,after being signed by the Respondent's authorizedrepresentative, shall be posted by the Respondentimmediately upon receipt and maintained for 60consecutive days m conspicuous places includingall places where notices to employees are custom-arily posted Reasonable steps shall be taken by theRespondent to ensure that the notices are not al-tered, defaced, or covered by any other material(b)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply8 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT inform employees that they willnot be hired because of their representation byUnited Mine Workers of America, Local Union2438, or any other labor organizationWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWHITE OAK MINING COMPANY, INCRichard Prowell, Esq , for the General CounselCharles P Powell, Esq (Powell, Tally & Frederick), of Bir-mmgham, Alabama, for the RespondentRobert M Weaver, Esq (Longshore, Nakamura & Quinn),of Birmingham, Alabama, for the Charging PartyDECISIONSTATEMENT OF THE CASEHurroN S BRANDON, Administrative Law JudgeThis case was tried at Birmingham, Alabama, on April12-13, and May 1, 1989 The charge was filed by UnitedMine Workers of America, Local Union 2438 (theUnion), on July 19, 1988 1 The complaint based on thecharge issued on October 31 and an amended complaintissued on December 8 In light of a settlement reachedbetween the parties the complaint was further amendedat the hearing to delete complaint paragraphs 14, 15, and21 alleging certain violations of the National Labor Rela-tions Act (the Act) by Hallmark & Son Coal Company(Hallmark) In its last amended form the complaint al-leged that White Oak Mining Company, Inc (Respond-ent or White Oak), as a successor to Hallmark (1) violat-ed Section 8(a)(1) of the Act by threatening not to hirethe former employees of Hallmark because of their mem-bership in the Union, (2) violated Section 8(a)(3) and (1)of the Act by refusing to hire former employees of Hall-mark because of their membership in, and representationby, the Union, and, (3) violated Section 8(a)(5) and (1) ofthe Act by unilaterally changing the terms and condi-tions of the bargaining unit employees without notifica-tion to, or consultation with, the Union Respondent fileda timely answer denying the unlawful conduct allegedThe issues presented are whether the individual to whomthe unlawful independently violative 8(a)(1) conduct wasattributed was a supervisor or agent of Respondent,whether Respondent refused to hire the former employ-ees of Hallmark because of their umon affiliation, andwhether Respondent was a legal successor to HallmarkOn the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel, the Union, andRespondent, I make the followingFINDINGS OF FACTI JURISDICTIONRespondent is an Alabama corporation with an officeand place of business located at a coal preparation facili-ty near Sipsey, Alabama, where it is engaged in theprocessing and sale of coal During the calendar yearpreceding issuance of the complaint Respondent pur-chased and received at its Alabama facilities materialsand supplies valued in excess of $50,000 directly fromsuppliers located outside the State of Alabama The com-plaint as amended alleged, Respondent at the hearing ad-mitted, and I find that Respondent is an employer withinthe meaning of Section 2(6) and (7) of the Act subject tothe jurisdiction of the BoardThe complaint also alleged, Respondent admitted, andI also find that the Union is a labor organization withinthe meaning of the Act, All dates hereinafter are in 1988 unless otherwise indicated 262DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDII THE ALLEGED UNFAIR LABOR PRACTICESA BackgroundHallmark for several years operated a coal strip miningoperation in the vicinity of Sipsey, Alabama In connec-tion with such mining it operated a coal preparation or"washing" facility, referred to as the Sipsey washer orsimply the washer, on premises leased from McWaneCoal Company (McWane) While there was a disputeraised at the hearing by Respondent whether Hallmarkwas signatory to a collective-bargaining agreement withthe Union covenng its employees, Respondent in its bnefconceded that Hallmark had been signatory to the Na-tional Bituminous Coal and Wage Agreement of 1984which was effective to January 31, 1988 The employeescovered by that agreement as described at article IA,section (a), were as followsThe production of coal including removal of over-burden and coal waste, preparation, processing andcleaning coalrepair and maintenance workshall be performed by classified Employees ofthe Employer covered by this agreementSpecific exemptions from coverage set out in section (b)wereCoal inspectors and weigh bosses at mines wheremen are paid by the ton, watchmen, clerks, engi-neering and technical forces of the employer, work-ing at or from a district or local mine officeSection (b) also excluded "essential supervisors asare in charge of any class of labor inside or outside themines" The Hallmark unit alleged by the General Coun-sel in the complaint described the unit as a productionand maintenance unit with the same exclusions notedabove but limited it to the Sipsey preparation facility Inany event, it is clear, and there is no dispute that histori-cally Hallmark's production and maintenance employeesemployed in its stnp mining operations as well as itswasher facility were represented by the Union in a singleunitIn early 1987, according to Fred H Hallmark, ownerand president of Hallmark, the Company began windingdown its operations and idled its dragline operations be-ginning in January of that year Through the remainderof the year Hallmark cleaned out its coal stock yards andlaid off most of its employees Hallmark reduced its op-erations to only the operation of its washer in the latterpart of 1987 In the washer operation coal was physicallywater washed and cleaned to increase its grade andvalue, and in some cases it was thereafter "blended" withother coals of various grades to meet customer specifica-tions By December 1987, Hallmark had reduced thenumber of employees in it unit work force from about40 to only 3 employees The last three were used only inthe washer operations but they had previoulsy occupiedother positions and classifications in the unit and came totheir washer positions by virtue of their unit seniorityrather than by their washer operation skills These threeemployees were Marvin Tuck, normally a motor graderoperator who primarily operated a loader when finallyassigned to the washer operations, James Price, previous-ly a drill operator and "shooter," who ran a loader andthe washer itself, and Carl Ford, formerly a dozer opera-tor who assisted Price in "running" the washer Samuel"Jerry" Yates testified that at the "very end" he was thewasher superintendent for Hallmark, although othermanagers of Hallmark were frequently present at thewasher in late December, including Jimmy Brown, Hall-mark's overall superintendent, and Fred Hallmark him-self who was frequently involved in the maintenance ofthe washer which, by all accounts, was an old facility re-quiring numerous and frequent repairsB The Relationship Between Hallmark andWhite OakOn December 2, 1987, Hallmark entered into a leaseagreement with White Oak leasing the washer facility toWhite Oak effective February 1, 1988 The lease, signedby Fred Hallmark and James Fortner, president of WhiteOak, was for a term of 1 year but was renewable for ad-ditional terms in the absence of notice of nonrenewal byDecember 31 of each year Hallmark, however, reservedthe right to terminate the lease at his discretion upon 30days' notice The lease was also approved by a represent-ative of Empire Coal Company, McWane's parent corpo-rationOn January 31, 1988, Hallmark, as a final step in itscessation of any coal production or processing, laid offYates and its last three employees In addition, FredHallmark advised the Union by letter that the collective-bargaining agreement was canceled inasmuch as Hall-mark was no longer in businessWhite Oak began operation of the Sipsey washer onFebruary 15 Prior to that time it had operated two coalsurface mines, one within about 2 miles of the washer Itdoes not appear that White Oak's employees utilized inits surface mines were represented by any labor organiza-tion For the washer operation White Oak hired Hall-mark's former employee, Yates, to run the washer as a"working foreman" and two additional employees, JerryBoyd and Norman Key who submitted applications foremployment to White Oak on January 27 and 28, respec-tively, and who were not former Hallmark employees, toassist in the washer operation A third man, Billy Hams,who likewise was not a former Hallmark employee, washired by White Oak for the washer operation, initially ona part-time basis in late MarchThere was no evidence that White Oak at any materialtime shared any common officers with Hallmark, norwas there any evidence of common ownership interestsshared by the two concerns The only relationship be-tween the two concerns is reflected in the lease agree-ment which White Oak terminated on December 20 Nocompany was operating the washer at the time of thehearingWhite Oak did, according to the record, subsequent totaking over the washer operation service the three cus-tomers who were Hallmark's major source of businessfor the washer On the other hand, White Oak appears tohave increased the total complement of customers serv-iced by the washer operation by adding several addition- HALLMARK & SON COAL CO263al but smaller customers, the exact number of which wasnot shown on the recordBased on the foregoing unrefuted evidence the Gener-al Counsel and the Union contend that White Oak wasHallmark's successor in the washer operation becausethere was a continuity in the employing enterprise Inthis regard the General Counsel points to the fact thatthe same business operation was being conducted byWhite Oak as had been conducted by Hallmark in thewasher operation The same physical facility was used,the same jobs and working conditions were in existenceafter White Oak assumed the washer operation, the samesupervisor, Yates, was used by both, the same equipmentand method of production was used, and the same prod-uct was produced Further, there was even a substantialcontinuity in customers While the work force was notthe same, the General Counsel argues that White Oakpurposely failed and refused to hire Hallmark's formeremployees because of their union membership and Re-spondent's desire to avoid application of the Board'ssuccessorship doctrine This contention and Respondent'scontention to the contrary necessitates setting forth theevidence concerning White Oak's employment of those itdid over the former Hallmark washer employeesC White Oak's Choice of EmployeesThe ultimate decision of which employees to utilize inthe washer operation was made by Frank Whitfield Jr,general manager of White Oak It is clear that Whitfieldinitially met with Yates in late January, discussed thewasher operation with him, and hired Yates as the"working foreman" of the washer Whitfield testified hetold Yates that Yates would be responsible for the oper-ation of the washer and the men under him would be"his baby" While Whitfield was frequently present atthe washer he had other substantial duties in other loca-tions although he could be contacted by Yates by radioor telephone Yates was given authority to issue pur-chase orders for supplies or repair itemsAccording to Whitfield, when he met and interviewedYates they discussed the three Hallmark employees, andYates advised him that the three were not good employ-ees for the washer jobs Neither of the three were certi-fied welders or electricians, skills which Whitfield andWhite Oak President James Fortner had previously de-termined were necessary in combination with otherloader and operator skills to the economic success of thewasher operation 2 Whitfield testified that he gave Yatessome blank application forms and told him to accept ap-plications from anyone interested in the jobs If Yatesever subsequently offered an application to anyone therecord does not show itAt around the same time that Yates was hired Whit-field took the applications of Boyd and Key who hadbeen working for other employers at the time Boyd'sapplication indicated he was a certified welder, while2 Electrical skills were necessary according to Whitfield because thewasher was operated with multiple electnc motors and high voltage cir-cuitry requiring constant attention and repair Welding skills were neces-sary because the operation required frequent welding repair as a result ofthe washer's age and poor conditionKey's claimed he was a licensed electrician who also hadutility skills Both met White Oak's multiple skills re-quirements Whitfield's testimony indicates that hesought out Boyd and Key having learned of their workfrom a McWane foreman While Whitfield testified thatYates was present dunng the interview of Boyd andKey, Yates maintained' in his testimony that he waspresent only for about 15 minutes of the interview ofKey According to Whitfield, the decision to hire Keyand Boyd was made the week prior to the White Oak"start up" of the washer on February 15 Yates was toldon February 12 to tell Key and Boyd to report to workon February 15 They did so Harris was hired subse-quently in late March after Yates advised Whitfield thathe needed more help in running the washer Harris, ac-cording to Whitfield, had welding and loader skillsIn the meantime, however, Whitfield contracted withBoyd to load out some coal from the washer left byHallmark which a customer desired The coal wasmoved on February 5 In addition, after White Oak start-ed up the washer operation it contracted out some weld-ing work to an independent contractor Whitfield ex-plained that White Oak used its own employees forwelding work which was necessitated during the normaloperation hours and could be completed during suchtime, while welding which could not be completedduring normal working hours was contracted out to anindependent contractor 3Also in the meantime, on February 1, the former Hall-mark employees, Ford, Price, and Tuck, appeared at thegate to the washer operation accompanied by KennethHarris, president of the Union and a former Hallmarkemployee who had been laid off earlier These four, fromall accounts, saw Hallmark Superintendent Brown4 atthe gate and informed him that they were there readyand able to go to work Brown advised them that Hall-mark had ceased operation and there were no jobs avail-able with HallmarkAround February 22 and after White Oak began oper-ation of the washer the Union put up a picket line at thewasher gate 5 On one occasion after the picket line wentup Fortner and Whitfield spoke to pickets Whitfield'stestimony was that Fortner inquired of Union PresidentHarris who was present if there was a problem Harrisresponded that the jobs being performed on the site were"their jobs" Fortner replied the washer we c being oper-ated by White Oak and if they had a problem theyneeded to be picketing Hallmark Harris repeated the3 Yates provided a different reason in his testimony He claimed thatthe washer had only one old welder left which had short leads It wastherefore sometimes necessary to use an independent contractor withequipment having long leads in order to reach and repair some portionsof the washer4 Brown explained his presence by testimony that he continued to per-form work on the premises for about 3 months after Hallmark's shut-down, but such work was related to surveying in property lines aftercompletion of the reclamation process and was not related to the washeroperation5 The language on the picket signs was never revealed at the hearing,and the record is unclear concerning the exact purpose of the picketingHowever, counsel for the General Counsel asserted that he was not rely-ing upon the picketing to establish any demand for bargaining by theUnion 264DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDclaim that it was "their jobs," and Fortner respondedthat if they wanted to put in an application that wouldbe fine but the Company didn't need any problems withtraffic at the gate Harris' version of this exchange whichhe placed as occurnng on February 22 does not differsignificantly from Whitfield's except that he attnbuted toFortner a remark that White Oak was not obligated toHallmark's employees and left out any reference to thefiling of applications with White Oak In any event, ifHarris was correct with respect to the date, and therewas no evidence to contradict him, White Oak had longbefore hired its contemplated full complement of em-ployees for the washer1 Testimony of the former Hallmark employeesFord testified that he had about three discussions withYates concerning White Oak's taking over the washer,first one occurring about 3 weeks before Hallmarkceased operations In that discussion Ford asked Yates ifthe Hallmark employees would have jobs there afterWhite Oak took over Yates replied that he didet know,that he was going to a meeting with McWane and WhiteOak, and he would let Ford know when he got backThe second conversation took place about a week laterwhen Ford inquired of Yates if he had talked to WhiteOak about the jobs, and Yates responded that White Oakcouldn't believe that they wanted jobs there Ford askedhow much White Oak was paying and Yates replied thatthey were paying $10 per hour but he believed theycould get $12 6 Ford inquired about insurance and Yatesreplied that White Oak had insurance but he didn't knowwhat kind Ford asked him to inquire at the next meetingabout the insurance and also to inquire whether "they"would sign a (union) contract According to Ford, Yateswent to another meeting with White Oak but after he re-turned "he never would get into no deep subject or any-thing"The next conversation with Yates about White Oak,Ford testified, took place on February 11 Yates came toFord's house near the washer to give him some metalbanding, a shipping or packaging matenal sometimes re-ceived at the washer, that Ford had requested They dis-cUssed White Oak, and Ford inquired when White Oakwas going to "crank up" Yates replied that they wouldafter he had secured some tools Ford asked if "we"were going to have jobs out there and Yates replied neg-atively saying that they had already hired Boyd and"some other fellows" Ford asked why "they" meaningFord, Price, and Tuck, wouldn't be hired, and Yates re-plied that "they was afraid it would cause trouble" Fordasked what kind of trouble to which Yates responded,"Afraid y'all will cause some trouble towards the union"Ford asked for further explanation, and Yates replied,"Well, if it gets out there and you go to talking aboutthe union, they have to sign a contract to cover the pitsand everything" Except for the second discussion withYates related above when Ford claimed Hallmark em-ployee Price was present, there were no witnesses to theother remarks of Yates testified to by Ford6 Minimum union scale under the expired Hallmark agreement wasabout 515 per hourPrice did not support Ford's testimony concerning thesecond meeting or exchange with Yates regarding em-ployment by White Oak Although he recalled that Yatesonce said White Oak would pay $10 an hour, Price testi-fied that Ford was not present Price also testified thathe did discuss White Oak with Yates when Yates toldhim sometime in January that White Oak "wanted me torun the washer for them "7 Price said he would if he didnot have to cross a picket line Subsequently at a timenot specified, Yates again talked to Price about runningthe washer and Price responded that he would have totalk to the Union about it because he didn't want to get"knocked out of" his union retirement by working thereAnd while he later ascertained from the Union that itwould not affect his retirement Price did not so adviseYates Finally, Price testified that he was at Ford's home1 day after Hallmark shut down and before White Oakstarted up when Yates came by and brought Ford ametal band However, he could not recall Yates sayinganything about White Oak at the timeThe third Hallmark employee, Tuck, a neighbor ofFord's, testified he had seen Yates and Price at Ford'shouse around February 5 or 6 but denied that he hadjoined them He attributed no remarks to Yates about theWhite Oak startup or operations at any time2 The testimony of YatesYates was called as an adverse witness by the GeneralCounsel and testified prior to the testimony of Ford,Tuck, and Price Accordingly, he did not specificallycontradict the occurrence of conversations with themabout White Oak He acknowledged, however, that theyall knew that Hallmark was going to cease operations,and Ford, Price, and Tuck had told him that they hadjobs elsewhere None of the three, whom he described ashis buddies, asked him for a White Oak application afterhe received them from Whitfield on Monday, February1Yates testified that Whitfield did not mention theUnion in the initial interview with Yates which Yatessaid took place after Hallmark shut down the washerConfronted with his prehearmg statement to the Board,however, Yates conceded that Whitfield had told himthat there "might be hard feelings" from the men be-cause White Oak was not union 8According to Yates, he never made any remark toFord, Price, or Tuck that could be construed as a threatthat White Oak would not be hinng them because theywere members of the Union On the other hand, he relat-ed Ford had telephoned him on Thursday, February 11,asking to meet him at Ford's home that afternoon, andYates complied with the request There he met withFord, Price, and Tuck, all of whom he desnbed as beingneatly dressed Ford did the talking and pressed Yates toOn cross-examination, Pnce put Yates' question in the hypotheticalform of whether he would run the washer for White Oak if White OakaskedWhitfield's statement to the Board provides a different version Herelated that he told Yates 'if he had a problem working with the Unionat Hallmark [and] then working for White Oak who was non-union &had two non-union mines," Whitfield would understand HALLMARK & SON COAL CO265admit that the washer was being operated by McWanesaying it was "real important" to them 9 Yates refusedThen Ford repeatedly asked him, "Well, tell us theywon't hire us" Yates again refused saying he didn'tknow, that he had only met with Whitfield on one timeYates testified he felt uncomfortable at this meeting andleft as quickly as he couldD Arguments and ConclusionsThe acquisition of successorship status and any bar-gaining obligation incidental thereto is not wholly discre-tionary with an employer Successorship status is deter-mined by law applying settled criteria growing out ofconcerns for public obligations rather than private con-tract See Aircraft Magnesium, 265 NLRB 1344, 1346 fn13 (1982), and cases cited therein The criteria consideredin successorship cases are all related to determiningwhether there is a "substantial continuity in the employ-ing enterprise" See NLRB v Burns Security Services, 406U S 272, 279-281 (1972) "Substantial continuity in theemploying enterprise" is measured in a number of areasincluding, business operations, plant, work force, jobsand working conditions, supervisors, machinery, equip-ment, and methods of production and product and serv-ice Aircraft Magnesium, supra at 1345 The "measure-ments" are taken from the employees' perspective withan eye toward determining whether their job situationhas so changed as a result in the change in ownershipthat their attitudes about union representation would alsohave changed See Derby Refining Co, 292 NLRB 1015(1989) The presumption is that a mere change in owner-ship without a significant or substantial change in work-ing conditions would not likely bring about a change inemployee attitudes regarding representation NLRB vBurns, supra This presumption is warranted in order topromote stabihty during changes in employers and inorder to reduce industrial strife Derby Refining Go,supraAs a practical matter, however, no successorship forlabor relations purposes may be found if a majority of anew owner's employees were not employees of the pred-ecessor employer After all, a new owner is not obligatedto hire any of the predecessor's employees, and in casehe does not there is obviously no continuity in the workforce and, thus, no successorship Burns, supra On theother hand, if the new owner seeks to avoid status as asuccessor with its attendant obligations through dis-cnminatonly refusing to consider and hire the predeces-sor's employees due to their union representation it maybe inferred that "but for" the discrimination he wouldhave retained all of the predecessor's employees USMarine Corp, 293 NLRB 669 (1989), Fremont Ford, 289NLRB 1290 (1988) Such discnmmation results not onlyin a breach of Section 8(a)(3) of the Act but also a viola-tion of Section 8(a)(5) on the premise that the union'srepresentative status would have survived the successor'stakeover "but for" the unlawful discrimination Fremont9 Why Ford would want to extract such an admission from Yates isnot entirely clear from the record The record does disclose, however,that McWane and the Union have been parties to a labor dispute since1984Ford, supra, Love's Barbeque Restaurant No 62, 245NLRB 78 (1979), enfd in pertinent part 640 F 2d 1094(9th Cir 1981)The Board looks to a number of evidentiary factors indetermining whether a new owner has violated Section8(a)(3) of the Act in declining to hire the employees of apredecessor Those factors were listed in US Marine,supra at 670 as (1) substantial evidence of union animus,(2) lack of a convincing rationale for refusal to hire thepredecessor's employees, (3) inconsistent hinng practicesor overt acts or conduct evidencing a discriminatorymotive, and (4) evidence supporting a reasonable infer-ence that the new owner conducted its staffing in amanner precluding the predecessor's employees frombeing hired as a majority of the new owner's overallwork force to avoid the Board's successorship doctrineConsidering the instant case in light of the foregoingprecedent it is initially clear that White Oak meets prac-tically all the criteria of a successor to Hallmark in thewasher operation Thus, it conducted the same businessoperation in the same facility utilizing employees in thesame jobs and working conditions using the same ma-chinery and equipment producing the same product andservice Moreover, it served the same major customers ofHallmark, a factor also considered by the Board insuccessorship cases See Stewart Chevrolet, 262 NLRB362, 363 (1982)It is true that Hallmark was at one time a larger oper-ation of which the washer was only a part It is on thispoint, and the fact that the washer, once acquired, wasonly a part of White Oak's operation, that White Oakbases it mitial defense that the unit specified in the com-plaint was not shown to be appropriate and thereforeWhite Oak cannot be a successor to Hallmark Respond-ent in its brief accuses the General Counsel of trying tofragmentize White Oak so that the resultmg unit reflectsneither Hallmark's old unit or White Oak's operationAccording to White Oak, if there was a "continuity ofbusiness, it was in an integrated mining/processing com-pany," and that "if the alleged 'continuity' is to thewasher, then there is none because the 'washer' is inte-grated into the White Oak enterprise"I find no merit to Respondent's unit arguments TheBoard has said "that successorship obligations are not de-feated by the mere fact that only a portion of a formerunion-represented operation is subject to the sale ortransfer to a new owner, so long as the employees in theconveyed portion constitute a separate appropriate unit,and they comprise a majority of the unit under the newoperation" Stewart Granite Enterprises, 255 NLRB 569,573 (1981) See also Louis Pappas' Restaurant, 275 NLRB1519 (1985), G T d1 E Data Services Corp, 194 NLRB719, 720-721 (1971) Mere diminution in the employeecomplement is no impediment to a finding of successor-ship See Lloyd Flanders, 280 NLRB 1216, 1219 (1986)Here, a unit of washer production and maintenance em-ployees appears appropriate Such a unit represents thecomplete remainder of the Hallmark unit resulting fromHallmark's diminished operation It is composed of em-ployees performing related work under the same work-ing conditions No other employees of White Oak are 266DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwithin 2 miles of the washer employees and White Oak'sother employees A single location unit of a multifacilityemployer is presumptively appropriate Westbrook Bowl,293 NLRB 1000 (1989), Hegins Corp, 255 NLRB 1236(1981) Thus, I conclude the washer employees constitutea separate appropriate unit, and there are no unit consid-erations here which serve to bar a successorship findingConsidering the above, I conclude that White Oakmeets all the criteria of a successorship except, obvious-ly, that it did not hire a majority of Hallmark's employ-ees leaving the continuity in the work force unestab-lished This factor does not, as noted, preclude a findingof successorship if White Oak was discriminatorily moti-vated in refusing to hire the Hallmark employees A con-clusion that it was so motivated depends on whetherYates was at the material times a supervisor and/oragent of White Oak, and, if so, whether he made the re-marks attributed to him which reflect union animus andtend White Oak's failure to hire the former Hallmark em-ployees was based upon union considerationsWhile White Oak contends that Yates was not a super-visor, spokesman, or agent of White Oak, I find to thecontrary Respondent argues that Yates had no authorityto hire, fire, set rates of pay, direct work or "do any ofthe things that would cloak him with apparent author-ity" Yates had no authority to formulate or implementcorporate personnel policy Thus, any statement attrib-uted to Yates, according to White Oak, is pure hearsayas to it The undisputed evidence reveals, however, thatWhitfield in hiring Yates made it clear that running thewasher was Yates' "baby" In support of this responsibil-ity Yates was authorized to pledge White Oak's credit upto at least $1000,1• and there appears to have been nolimit in the exercise of Yates' independent judgment inusing his authority in this regard Moreover, Yates oper-ated the washer without the presence of any other WhiteOak management or supervisory official for most of thetime the washer was operating 11 Besides being salariedYates' employment benefits not shared by the otherWhite Oak washer employees included a provided vehi-cle and insurance coverage It was Yates' further respon-sibility to keep the time of the washer employees, andthere is no evidence that his function in this regard wasmerely ministerial or clerical Employees reported ab-sences and illnesses to Yates who determined whetherwork positions left vacant by employee absences wouldhave to be filled And Whitfield testified that Yates hadauthority to grant employees time off Finally, althoughYates was not shown to possess authority to hire em-ployees it is clear, if Whitfield's version of affairs is ac-cepted, that Yates' opinions regarding the skills of theformer Hallmark employees were given controllingweight in White Oak's refusal to consider them for em-10 Whitfield's testimony indicated $1000 was the upper limit of Yates'authonty to make purchases on White Oak's behalf, but his preheanngstatement to the Board stated the limit was "$1000 or two"" Whitfield testified that he was a full-time employee of JEF Co, ap-parently another concern owned by Fortner, both before and after theacquisition of the Hallmark washer Accordingly, although he becamethe general manager of the washer operation It is difficult to perceivehow he could have spent much time directly supervising the washer op-erationployment It was Yates who recommended the use ofcontract welders and who selected and scheduled themwhen he determined they were neededFurther it was Yates who prevailed on Whitfield tohire an additional employee in March based on Yates'perception of the need for one Yates was the only indi-vidual around the washer most of the time who could,and did, direct the work of the washer I find on thisrecord that such direction was of a responsible natureand that, although Yates was not shown to have directhire or fire authority, Whitfield accorded him sufficientauthonty and discretion in the exercise of independentjudgment in the operation of the washer as to constituteYates a supervisor within the meaning of Section 2(11)of the Act as the General Counsel and the Union con-tend Thus, I conclude that Yates was hired by WhiteOak as, and he operated as, a supervisor at all materialtimes after such hiring on February 1The above conclusion supplies an additional cntena in-dicating White Oak's successorship to Hallmark, continu-ity in supervision See Aircraft Magnesium, supra Even ifnot a statutory supervisor for Hallmark, he was Hall-mark's washer superintendent during the last few monthsof its operation He provided the immediate supervisionof the employees, and this remained unchanged afterWhite Oak assumed the washer operation 12White Oak in its brief interposed a number of addition-al defenses to the complaint allegations It contends thatthe three Hallmark employees never applied to WhiteOak for jobs, that there was no evidence that supportsknowledge of futility of application on their part, thatthey were not, in any event, qualified for the White Oakjobs, that there was not evidence of union animus onWhite Oak's part or any evidence that White Oak's staff-ing plan was a scheme or sham to avoid hiring the Hall-mark employees, and, finally, that the Union never re-quested White Oak to recognize or bargain with it Atleast three of these contentions, the lack of applications,the lack of qualifications, and the absence of a bargainingrequest may be treated separately Resolution of the re-maining contentions are dependent, in my view, uponwhether Ford or Yates is to be believedWith respect to the absence of applications the Boardhas stated that "when it is futile for employees to file ap-plications, an employer is barred from asserting that itlawfully failed to hire them because of the absence of ap-plications" Shortway Surburban Lines, 286 NLRB 323(1987) See also Love's Barbegue Restaurant, supra at 81-82 fn 1, Mason City Dressed Beef 231 NLRB 735 (1977)Knowledge of the former Hallmark employees of the fu-tility of filing an application here is immaterial in thepresence of evidence that they did not know they wererequired to file one but did, in fact, desire employmentHere the three Hallmark employees made known their12 Whitfield testified that he had told Yates his duties would changefrom what they were at Hallmark However, in his preheanng statementto the Board he stated he told Yates his duties would be pnmanly as theyhad been at Hallmark There may be no contradiction here when consid-ered in light of the fact that Yates' duties at White Oak appear to havebeen expanded from what they had been at Hallmark, at least with re-spect to selecting suppliers and pledging credit HALLMARK & SON COAL CO267desire for employment by showing up at the washerpremises on February 1 and consecutive days thereafterMoreover, Whitfield admittedly knew of their desire foremployment with White Oak because of his awareness ofYates' version of the discussion at Ford's house on Feb-ruary 11 and Yates' commitment to "recommend"them 23 Their applications were never solicited by WhiteOak prior to its employment of other employees whoseapplications were solicited And while White Oak's nameand telephone number may have been placed at thewasher worksite, the record does not show when thiswas done The only contact with White Oak the formeremployees had prior to February 22 was through Yateswho did not advise them of the need for applications Fi-nally, and in any event, Whitfield had admittedly decid-ed on Yates' assessments of their respective skills that theformer Hallmark employees were unqualified, and hadalready hired Boyd, at least temporarily, on February 5or 6 Under these circumstances, I find the failure of thethree Hallmark employees to file applications constitutesno defense to Respondent for such filing would havebeen futileNotwithstanding the fact that the Hallmark employeesinvolved had run the washer for several months prior tothe White Oak lease of the washer, White Oak claimsthey were not qualified for the work under its concept ofoperation and its need for employees with multiple skillsThis claim has a certain appeal to It for obviously an oldfacility like the washer needed diligent maintenance andrepair Having employees with welding and electricalskills would reasonably appear to be most desirable Crit-ical weldmg and electrical work on the washer had pre-viously been done by Fred Hallmark, Don Crane, andRay Calvert, salaried nonumt Hallmark employees ButFord testified that he had also done welding and electri-cal work on the washer changing out electrical motorsand wiring them with high voltage Price, on the otherhand, gave conflicting testimony on his having donewelding on the washer Thus, he initially testified he haddone some minor welding work, and had changed outone electric motor but did not wire it On cross-examina-tion, in contradiction of his earlier testimony he saidHallmark, Crane, and Calvert did all the welding andelectrical work, and that neither he, Ford, nor Tuck haddone "any of that work" Similarly, Fred Hallmark testi-fied contrary to Ford that Ford had done a small amountof flat or unskilled welding but the electrical work,"what little there was of it" in the last 4 months of Hall-mark's operation was done by Crane or CalvertConsidering the foregoing, the conflict between Priceand Ford regarding their usage as welders and electri-cians and the less biased testimony of Fred Hallmark, Iconclude that if welding and electrical skills were bonafide qualifications for employment with White Oak, nei-ther Ford, Price, nor Tuck possessed such qualificationsFord may have done some welding similar to the minorwelding done by Pnce; but I conclude that his claim tosignificant welding as well as electrical skills was an ex-aggerationla Rather than recommend them Yates in fact depicted their skills toWhitfield as rather poorWhite Oak's contention regarding the absence of ademand for recognition of bargaining by the Union needbe only briefly addressed Where an employer attemptsto defeat application of the Board's successorship doc-trine through unlawful discrimination in the failure or re-fusal to hire the predecessor's employees, a demand forrecognition or bargaining by the Union is unnecessaryfor finding an 8(a)(5) violation See Love's Barbegue Res-taurant, supra, Fremont Ford Sales, supra Obviously abargaining demand in such a situation would be a uselessgesture smce the Union could not establish its majoritystatus in light of the unremedied discrimination by theemployerIn the final analysis the case of the General Counseland the Union boils down to the slender evidentiary reedof Ford's testimony regarding remarks he attributed toYates on February 11 Such testimony, if believed,would supply not only evidence of union animus, butdirect evidence of the unlawful failure to hire which ex-poses as pretext the absence of qualifications of theformer Hallmark employees The credibility resolution tobe made between the testimony of Yates and that ofFord is therefore critical Neither of the two can be re-garded as disinterested or impartial Ford was uncorro-borated on the critical remarks, and Yates was uncorro-borated on his denials of the remarks, and was specifical-ly contradicted by Ford, Price, and Tuck regarding ameeting with the three of them where they allegedly dis-cussed White Oak, Hallmark, and McWaneA basis may be found in the record for discreditingboth Ford and Yates Ford was contradicted on severalaspects of his testimony, notably on his attribution toFred Hallmark of a statement that he was going to giveYates a $3000 raise before White Oak took over Hall-mark credibly denied the remark as well as another claimby Ford that Ford had had several conversations withHallmark about White Oak assuming the washer oper-ation Furthermore, it stnkes me as unlikely that an em-ployer going out of business within a week or two foreconomic reasons would be so generous as to announce asubstantial raise for a supervisor, particularly in the pres-ence of unit employees Ford also failed to include in hispreheanng statement to the Board investigator any of thestatements he attributed to Yates related above whichtook place prior to the shutdown of HallmarkYates, on the other hand, had to have his recollectionrefreshed by his preheanng statement after which hecontradicted earlier testimony that Whitfield had notmentioned the Union to him during his employmentinterview In his preheanng statement he related thatWhitfield had in fact said that there might be hard feel-ings from the men (Hallmark employees) toward Yatesbecause White Oak was not "union" And Yates wasoverwhelmingly contradicted by Ford, Price, and Tuckregarding Yates' meeting the three at Ford's housewhere the three allegedly tried to extract an admissionfrom Yates that McWane was assuming the washer oper-ation and was refusing to hire them Further, Yates in hispreheanng affidavit omitted any reference to Price andTuck being present when he went to Ford's home Hesimilarly failed to note in that statement that Ford had 268DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDon that occasion pressed him to say that "they" wouldnot hire him although the statement included a specificdenial that he told Ford or any other employee thatWhite Oak would not hire them because of union prob-lemsFrom a demeanor standpoint neither Ford nor Yatesexhibited any clear manifestations of untruthfulness Bothappeared vague at times but understandably so sinceboth were testifying regarding statements and incidentswhich took place some 14 months prior to the hearingBoth reflected a degree of nervousness, Ford somewhatless than Yates, but in neither case was it excessive orunnatural Accordingly, the demeanor of these two wasnot as helpful in determining the truth of their respectivecontentions as a trier of fact would prefer I therefore amunable to base a credibility resolution here on demeanorConsidering the record as a whole, however, I am per-suaded that Ford's testimony has the most circumstantialsupport and must be credited First of all in this regard,it is clear from the testimony of Yates and Whitfield thatWhitfield was aware that Hallmark's employees had beenrepresented by a union and that White Oak intended tooperate on a nonunion basis Secondly, although Whit-field admittedly wanted whatever employees hired byWhite Oak to have electrical and welding skills he madeno attempt to ascertain which of Hallmark's previouslylaid-off employees may have possessed such skills Ac-cording to the testimony of Union President Harris, un-contradicted in this regard, a number of Hallmark's laid-off employees possessed such skills even assuming thatthe skills of Ford, Price, and Tuck in this area were in-adequate The absence of inquiry reflects White Oak'sclear disinterest in the Hallmark employees Such disin-terest continued as shown by White Oak's employmentof Boyd on February 6 to do, not electrical or weldingwork, but loading work at the washer even though ithad made no determination at that point to hire Boydpermanently This disinterest continued even throughMarch when Whitfield hired an additional employeewhen White Oak knew by virtue of the picketing andthe Union's claim to the jobs that the former Hallmarkemployees desired employment with White Oak And byYates admission, at least as of February 11 when Fordallegedly pressed Yates to say that White Oak would nothire the former Hallmark employees, Yates could reason-ably conclude that they in fact wanted employment Itseems exceedingly strange that Yates, who had beengiven White Oak employment applications did not offerone to Ford on that occasion or even suggest that hesubmit one If union considerations were not a factor it ismore likely that he would have done soThirdly, while neither Ford, Price, nor Tuck were li-censed electricians or certified welders, as already notedFord and Price had done welding work on the washerthough mostly of a minor nature In any event, whilewelding and electrical skills were obviously helpful inthe maintenance of the washer operation it is clear thatWhite Oak did not rely solely on its employees to per-form all such work As Whitfield admitted, weldingwork which could not be completed in the normal work-day was contracted out so having employees do all thewelding work was neither absolutely necessary or evenexpected As Yates testified, it was necessary to contractout some of the welding because of the inadequacy ofthe White Oak welding equipment Further, it is to berecalled that Fred Hallmark testified that Hallmark neverhad an electrician at the washer, and that there "wasvery little electricals up there to be done" Thus, whilehaving an electrician at the washer may have been bene-ficial, White Oak's emphasis on it as a necessary skill forits employees to have appears to be somewhat exaggerat-ed The necessity for electrical and welding skills underthe circumstances smacks of pretext and lends substanceto the ulterior motivation revealed in the remarks attrib-uted to Yates by FordThe foregoing, in my opinion, reveals a pattern of de-termination not to use the former Hallmark employeesregardless of their skills, a pattern wholly consistent withthe remark Ford attributed to Yates 14 I therefore creditFord's testimony that Yates did in fact tell him that theformer employees of Hallmark would not be employedby White Oak because of the fear of union problems Ifind that Yates' statement to Ford was independently co-ercive and violative of Section 8(a)(1) of the Act as al-leged In view of Yates' statement to Ford reflectingboth union animus and motivation, and since Ford andPrice at least had some minor welding skills and other-wise had satisfactory employment records in operatingthe washer with Hallmark, I find White Oak's relianceon the possession of welding and electrical skills as a re-quirement of employment was pretextural, and that thereal reason was the union representation of Ford, Price,and Tuck 15 Put another way, I do not believe that Re-spondent has overcome the General Counsel's primafacie case of unlawful discrimination based upon Ford'scredited remarks by demonstrating that Respondentwould not have hired Ford, Price, and Tuck due to theirlack of skills and without regard to their union represen-tation Shortway Suburban Lines, supra Compare, PancoPetroleum Go, 294 NLRB 103 (1989), R & L Cartage &Sons, 292 NLRB 530 (1989) In light of this conclusion, Ifind Respondent discnmmatonly refused to employ theformer Hallmark employees because of their representa-tion by the Union in violation of Section 8(a)(3) and (pof the ActSince I have found that White Oak discriminated inhinng against the former Hallmark employees, it followsthat "but for" such discrimination the Union's status asthe exclusive bargaining representative would have sur-14 In reaching this conclusion I am not unmindful of the testimony ofWhitfield that he interviewed an individual from a company whose em-ployees were represented by the Union and that individual came andchecked the washer operation, but did not take the job because of the"pickets' I am able to give this testimony little weight because not onlywas It self-serving and uncorroborated, but the interview occurred afterthe picketing began on February 22, and thus after Respondent had al-ready employed the employee complement It had decided upon at thatpoint Moreover, Whitfield's testimony did not clearly establish that a joboffer was made to the man15 Tuck was the only former Hallmark employee to whom poor workwas attributed Thus, Fred Hallmark testified that Tuck was unable touse the front end loader without getting Into the "base" or pad whenscooping up coal There was no evidence that Tuck was ever reprimand-ed or warned of any deficiency in this regard I therefore find any workdeficiency of Tuck, an experienced equipment operator, was exaggerated HALLMARK & SON COAL CO269vived White Oak's assumption of the Hallmark washerMoreover, had White Oak not acted discriminatorily itwould have fulfilled all the elements of a full successor-ship to Hallmark in operation of the washer According-ly, I find that White Oak violated Section 8(a)(5) as wellas Section 8(a)(3) See Love's Barbeque, supra at 82 Fi-nally, and also because of the unlawful discnmmationpracticed by White Oak, I find that it unlawfully violat-ed Section 8(a)(5) of the Act when it unilaterally set theinitial terms of employment of the washer employeeswithout bargaining with the Union See Potter's ChaletDrug, 233 NLRB 15, 20 (1977), enfd mem 584 F 2d 980(9th Cir 1978), Love's Barbeque, supraCONCLUSIONS OF LAW1 Respondent White Oak Mining Company, Inc is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act2 The Union, United Mine Workers of Amenca,Local Union 2438, is a labor organization within themeaning of Section 2(5) of the Act3 All production and maintenance employees em-ployed by Respondent at its coal preparation facilitynear Sipsey, Alabama, excluding coal inspectors andweigh bosses (where employees are paid by the ton),watchmen, clerks, engmeenng, and technical employees,and supervisors as defined in the Act constitute a unitappropnate for the purposes of collective bargainingwithin th meaning of Section 9(b) of the Act4 At all times material, the Union has been the exclu-sive representative of all the employees in the aforesaidunit for the purposes of collective bargaining with re-spect to rates of pay, wages, hours of employment, andother terms and conditions of employment within themeaning of Section 9(a) of the Act5 Respondent, by informing employees that it wouldnot hire them because of their affiliation with the Union,violated Section 8(a)(1) of the Act6 By refusing to hire the employees of Hallmark &Son Coal Company, following the lease of the coal prep-aration facility from Hallmark, because of the union af-filiation of these employees and to avoid an obligation tobargain with the Union, Respondent violated Section8(a)(3) and (1) of the Act7 Respondent is the successor employer to Hallmark& Son Coal Company in the operation of the coal prepa-ration facility, and by failing to recognize and bargainwith the Union since February 15, 1988, as the exclusivecollective-bargaining representative of the employees inthe above unit, including by departing from preexistingrates of pay and benefits without prior notification to andconsultation with the Union, Respondent violated Sec-tion 8(a)(5) and (1) of the Act8 The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that White Oak discriminatorily refusedemployment to the former employees of Hallmark I shallrecommend that White Oak be ordered to offer thememployment in those positions in which they would havebeen hired in the absence of the discrunmation againstthem, or, if those positions no longer exist, msubstantiallyequivalent positions, without prejudice to their semontyor other rights or pnvileges previously enjoyed, dis-charging, if necessary, employees hired from othersources to make room for them and make them wholefor any loss of earnings that they may have suffered dueto the discnmmation practiced against them, as pre-scnbed in F W Woolworth Co, 90 NLRB 289 (1950),with interest to be computed in the manner prescribed inNew Horizons for the Retarded, 283 NLRB 1173 (1987) 16I shall also recommend that White Oak be ordered tobargain with the Union concerning any terms and condi-tions of employment on which they would have been re-quired to bargain had the Union's majonty status beenacknowledged on February 15, 1988, the date that WhiteOak assumed operations of the coal preparation facilitynear Sipsey, Alabama Further, White Oak shall be or-dered to cancel, on request by the Union, changes inrates of pay and benefits or other terms and conditions ofemployment unilaterally effectuated and make the em-ployees whole by remitting all wages and benefits thatwould have been paid absent the unlawful conduct asfound from February 15, 1988 11[Recommended Order omitted from publication ]15 In accordance with the Board's decision in New Horizons for the Re-tarded, interest on and after January 1, 1987, shall be computed at the"short term Federal rate" for the underpayment of taxes as set out in the1986 amendment to 26 U S C • 662117 The General Counsel urges that backpay should continue beyondthe time when White Oak surrendered its lease of the washer facility,since the washer employees were transferred to another operation ofWhite Oak albeit not a washer operation I find the record insufficient tosupport any conclusion on this point and shall leave the matter for deter-mination at the compliance stage of the proceeding The bargaining orderprovided comtemplates, however, that Respondent bargain with theUnion concerning the effect of the shutdown of the washer on unit em-ployees